United States Court of Appeals
                       For the First Circuit


No. 21-1366

                     JAMES E. PIETRANGELO, II,

                       Plaintiff, Appellant,

                                 v.

CHRISTOPHER SUNUNU, individually and in his official capacity as
      Governor of the State of New Hampshire, LISA MORRIS,
 individually and in her capacity as Director of NH Division of
Public Health Services; LORI SHIBINETTE, individually and in her
 capacity as Commissioner of NH Department of Health and Human
 Services; ELIZABETH DALY, individually and in her capacity as
        Chief of NH Bureau of Infectious Disease Control

                       Defendants, Appellees,

   UNKNOWN DOES, in their individual and official capacities,

                            Defendants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE

           [Hon. Paul J. Barbadoro, U.S. District Judge]


                               Before

                 Lynch and Barron, Circuit Judges,
                  and Burroughs,* District Judge.


     James E. Pietrangelo, II on brief pro se.
     Laura E. B. Lombardi, Senior Assistant Attorney General, and
Samuel R. V. Garland, Assistant Attorney General, on brief for

    *   Of the District of Massachusetts, sitting by designation.
appellees.


             October 1, 2021
          LYNCH, Circuit Judge.      In the early stages of COVID-19

vaccine distribution, the State of New Hampshire implemented a

plan to allocate its then-scarce supply.     Under the plan, at least

ninety percent of the state's supply would be distributed in phases

based on age, occupation, and medical risk.     The overall plan also

earmarked up to ten percent of vaccines to an "equity plan" in

order "to reach vulnerable individuals residing in census tracts

identified as at risk of disproportionate impact from COVID-19."

Pietrangelo v. Sununu, No. 21-cv-124-PB, 2021 WL 1254560, at *2

(D.N.H. Apr. 5, 2021).     The factors the state used to designate

census tracts as high risk included "minority status and language."

New Hampshire residents who lived in those high-risk census tracts

could qualify for an equity-plan vaccine by meeting one of ten

criteria, including identifying as a racial or ethnic minority.

          Before he obtained a vaccine appointment, plaintiff

James E. Pietrangelo, II     sued to challenge the equity plan.

Pietrangelo, who is white and was then age fifty-five, argued that

the plan illegally discriminated on the basis of race.       He sought

a preliminary injunction, which the district court denied after

concluding   Pietrangelo    failed    to   establish   a   substantial

likelihood of standing.     Id. at *5.     Pietrangelo appealed from

that denial of injunctive relief.    As we determine that his claims

are moot, we dismiss this appeal.




                                - 3 -
            "[A] case is moot when the issues presented are no longer

'live' or the parties lack a legally cognizable interest in the

outcome."    ACLU of Mass. v. U.S. Conf. of Cath. Bishops, 705 F.3d

44, 52 (1st Cir. 2013) (quoting D.H.L. Assocs., Inc. v. O'Gorman,

199 F.3d 50, 54 (1st Cir. 1999)).          When we can no longer "give any

'effectual relief' to the potentially prevailing party," we must

dismiss   the    case.      Id.   (quoting    Horizon     Bank    &     Tr.   Co.    v.

Massachusetts, 391 F.3d 48, 53 (1st Cir. 2004)).                         Unless an

exception to the doctrine applies, to do otherwise would be to

render an advisory opinion, which Article III prohibits.                      See id.

at 52-53.

            By   the     time   the   district    court    denied       preliminary

relief,   New    Hampshire      was   providing   vaccines       to     all   of    its

residents older than sixteen.             And since then, the supply of

vaccines available to New Hampshire, like the rest of the country,

has skyrocketed.       As a result, vaccine scarcity is no longer the

problem it once was.       Since early July, the demand for vaccines in

New   Hampshire    has    plateaued.       See    State    of     New    Hampshire,

Vaccination       Dashboard       (last    visited        Sept.       30,     2021),

https://www.covid19.nh.gov/dashboard/vaccination.1 Vaccine supply




      1   While our review is generally limited to the record
below, see Fed. R. App. P. 10, we may take judicial notice of facts
which are "capable of being determined by an assuredly accurate
source." United States v. Hoyts Cinemas Corp., 380 F.3d 558, 570
(1st Cir. 2004); see Fed. R. Evid. 201(b)(2).      The accuracy of


                                      - 4 -
in New Hampshire currently outstrips demand. See Ctrs. for Disease

Control & Prevention, COVID Data Tracker: COVID-19 Vaccinations in

the       United   States     (last   visited    Sept.   30,     2021),

https://covid.cdc.gov/covid-data-tracker/#vaccinations         (showing

in New Hampshire 1,750,221 doses administered and 2,142,860 doses

delivered); id. (showing seven-day average of 119 newly vaccinated

individuals per day).       As for Pietrangelo, because he scheduled a

vaccine appointment in April 2021, he no longer has any stake in

how New Hampshire allocates its abundant supply of vaccines.        His

claim for a preliminary injunction is thus moot.

             Pietrangelo's arguments to the contrary fail.     He argues

that the state's "voluntary compliance" cannot moot the case, that

he may need to receive a booster shot, that the equity plan

increases his risk of contracting a breakthrough infection from an

unvaccinated person,        and that, if moot, the case presents a

question capable of repetition yet evading review.2      Starting with

the voluntary compliance argument, the point is not that New

Hampshire changed its actions but that a court can provide him

with no relief.     Nor does Pietrangelo's speculation about booster




state and federal vaccine distribution data cannot be reasonably
questioned, and we take judicial notice of them.
      2   Pietrangelo also argues that his claims for declaratory
relief and damages are still live.    Whether that contention is
true, those claims are not before us in this interlocutory appeal
from the denial of a preliminary injunction.


                                  - 5 -
shots affect the mootness of his efforts to enjoin New Hampshire's

plan to deal with limited vaccine supplies earlier this year.          As

to   Pietrangelo's   concerns   about    non-vaccinated   New   Hampshire

residents, the widespread availability of vaccines makes the risk

based on the record before us far too insubstantial to qualify as

a concrete injury.    See Equal Means Equal v. Ferriero, 3 F.4th 24,

29 (1st Cir. 2021).    Finally, this controversy is not capable of

repetition yet evading review because we have no reason to think

that New Hampshire will face a vaccine supply crunch in the future.

See FEC v. Wis. Right to Life, Inc., 551 U.S. 449, 463 (2007).

           The appeal is dismissed.




                                 - 6 -